DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-17 and 19-20 is/are rejected, claim 18 is/are objected to. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “a first exterior side-view imager assembly configured to capture images of a vehicle exterior environment; and a projector assembly configured to project an output image onto the glass panel” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of object tracking, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 4, 9-10 and 12-15 are rejected under 35 U.S.C. 102(b) as being anticipated by Bongwald (20150232030).

Regarding claim 1, Bongwald discloses a vehicle exterior imaging system, comprising:
a glass panel including a combiner positioned between a first layer of glass and a second layer of glass (see figure 6, 19 is the windshield and 24 is the glass which is the Polymer-Dispersed-Liquid-Crystal, see paragraph 33, 20 is read as the combiner); 

    PNG
    media_image1.png
    506
    1611
    media_image1.png
    Greyscale

a first exterior side-view imager assembly configured to capture images of a vehicle exterior environment (see paragraph 18, a vehicle 10 includes an imaging system or vision system 12 that includes at least one exterior facing imaging sensor or camera, “first exterior side-view imager assembly configured” is a name given to the assembly to capture images outside of the vehicle environment but there is no mention of where it is placed); and
a projector assembly configured to project an output image onto the glass panel (see figure 6 above, the projector projects images onto the display 24), wherein the output image is based on the images captured by the first exterior side-view imager assembly (see figure 4 below):

    PNG
    media_image2.png
    317
    1035
    media_image2.png
    Greyscale
.
Regarding claim 2, Bongwald discloses the system as recited in claim 1, wherein the glass panel is part of a windshield (see figure 6, 19 is read as the windshield, paragraph 18, although shown in FIG. 1 as being at a windshield 19 of the vehicle, the control and/or the display device may be disposed elsewhere at or in the vehicle).

Regarding claim 4, Bongwald discloses the system as recited in claim 1, wherein the combiner includes at least one layer of a combiner film that is sandwiched between a first and a second layer of polyvinyl butyral (see figure 6, paragraph 35, suitable conductive polymer such as poly, see paragraph 33, 20 is read as the combiner).

Regarding claim 9, Bongwald discloses the system as recited in claim 1, wherein the projector assembly is mounted to a vehicle instrument panel located inside a vehicle passenger cabin (see figure 6, the projector is mounted inside the cabin):

    PNG
    media_image1.png
    506
    1611
    media_image1.png
    Greyscale
.

Regarding claim 10, Bongwald discloses the system as recited in claim 1, wherein the projector assembly is mounted inside a housing of the first exterior side-view imager assembly (see figure 6 above, the projector is placed inside a housing, 26).
Regarding claim 12, Bongwald discloses the system as recited in claim 1, wherein the output image is projected onto a lower corner section of the glass panel at a location that is inboard of a vehicle A-pillar (see figure 10 below, the output is lower corner section):

    PNG
    media_image3.png
    371
    982
    media_image3.png
    Greyscale
.

Regarding claim 13, Bongwald discloses the system as recited in claim 1, comprising a controller configured to receive the images captured by the first exterior side-view imager assembly and then process the images to create the output image (see paragraph 18, The vision system 12 includes a control or electronic control unit (ECU) or processor 18 that is operable to process image data captured by the cameras and may provide displayed images at a display device or unit 17 for viewing by the driver of the vehicle).

Regarding claim 14, Bongwald discloses the system as recited in claim 13, wherein the controller is configured to command a light source of the projector assembly to project the output image onto the glass panel (see paragraph 18, the control and/or the display device may be disposed elsewhere at or in the vehicle).

Regarding claim 15, Bongwald discloses the system as recited in claim 13, wherein the controller is configured to adjust a brightness of the output image based on an ambient light level sensed by a sensor system (see figure 4 below):

    PNG
    media_image4.png
    317
    1035
    media_image4.png
    Greyscale
.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 3, 5-8, 11, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bongwald (20150232030) in view of Pearce (US 20180111554).

Regarding claim 3, Bongwald discloses all the limitations of claim 1, but is silent in disclosing the system as recited in claim 1, wherein the glass panel is part of a window of a vehicle door. Pearce discloses system as recited in claim 1, wherein the glass panel is part of a window of a vehicle door (see figure 6 below):

    PNG
    media_image5.png
    415
    1153
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include glass panel is part of a window of a vehicle door because allow the driver to see cars located in the blind spot to improve safety. 

Regarding claim 5, Pearce discloses the system as recited in claim 1, wherein the first exterior side-view imager assembly is a driver-side imager that includes a first camera for capturing the images (see figure 4 below):

    PNG
    media_image6.png
    237
    1192
    media_image6.png
    Greyscale
.
See the motivation for claim 1. 

Regarding claim 6, Pearce discloses the system as recited in claim 5, comprising a second exterior side-view imager assembly that is a passenger-side imager that includes a second camera for capturing additional images of the vehicle exterior environment (see paragraph 50, the first image sensor unit 102 may be a 360 degree camera that can capture the images around the vehicle 1 and the 360 degree camera may be disposed at one place of the vehicle 1 such as on a roof of the vehicle 1). See the motivation for claim 1. 

Regarding claim 7, Pearce discloses the system as recited in claim 1, wherein the first exterior side-view imager assembly is mounted to a vehicle door (see figure 1 below):

    PNG
    media_image7.png
    109
    602
    media_image7.png
    Greyscale
.
See the motivation for claim 1. 

Regarding claim 8, Pearce discloses the system as recited in claim 1, wherein the first exterior side-view imager assembly is mounted forward of a vehicle A-pillar (see figure 1 below):

    PNG
    media_image8.png
    109
    602
    media_image8.png
    Greyscale
.
See the motivation for claim 1. 

Regarding claim 11, Pearce discloses the system as recited in claim 10, comprising a mirror movably mounted inside the housing and configured to reflect light emitted from the projector assembly so that the light passes through an opening of the housing and then onto the glass panel (see figure 6, shows a mirror, light is reflected from the side windows):

    PNG
    media_image9.png
    415
    1153
    media_image9.png
    Greyscale
.

Regarding claim 16, see the rationale and rejections for claim 1. Bongwald is silent in disclose a second exterior side-view imager assembly configured to capture a second view of the exterior environment; and a second projector assembly configured to project a second output image onto a second section of the glass panel, wherein the second output image is based on the images captured by the second exterior side-view imager assembly.
Pearce discloses a second exterior side-view imager assembly configured to capture a second view of the exterior environment (see figure 4, 302 is placed outside, paragraph 5, the image sensor unit may include cameras to capture the images in front, rear and sides of the vehicle or include a 360 degree camera); and

    PNG
    media_image6.png
    237
    1192
    media_image6.png
    Greyscale

 a second projector assembly configured to project a second output image onto a second section of the glass panel, wherein the second output image is based on the images captured by the second exterior side-view imager assembly (see figure 4, 312 is read as the second projector, the first projector is inside the vehicle as shown in figure 6, 502).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second camera and projector because allow the driver to see cars locations in the plurality of blind spots to improve safety. 

Regarding claim 17, see the rationale and rejection for claim 12. 

Regarding claim 19, Pearce disclose the vehicle as recited in claim 16, wherein the first projector assembly is mounted inside a first housing of the first exterior side-view imager assembly (see figure 5, 502 is read as the first projection with its housing) and the second projector assembly is mounted inside a second housing of the second exterior side-view imager assembly (see figure 4, 302 is read as the second projection with its housing). See the motivation for claim 16.

Regarding claim 20, see the rationale and rejection for claim 4. 

[4]	Claim Objections
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 18, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the vehicle as recited in claim 16, wherein the first projector assembly and the second projector assembly are mounted on top of an instrument panel located within a passenger cabin of the vehicle” in combination with the rest of the limitations of claim 16.

Pearce discloses having the second camera and projector being outside of the vehicle (see figure 4, 302).

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 6/1/22